Citation Nr: 1438549	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  10-25 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for peripheral neuropathy in both lower extremities. 

4.  Entitlement to service connection for peripheral neuropathy in both upper extremities.

5.  Entitlement to service connection for erectile dysfunction. 

6.  Entitlement to an initial evaluation in excess of 10 percent for headaches. 





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1971 to August 1975.  

These matters come on appeal to the Board of Veteran's Appeals (Board) from a July 2008 rating decision by the Department of Veterans Affairs, Regional Office located in Cleveland, Ohio (RO).  In that rating decision, the RO awarded service connection for headaches and assigned a noncompensable evaluation, effective from November 29, 2007, and the RO denied the other claims for service connection.  The Veteran appealed the initial assigned rating as well as the denial of his service connection claims. 

In an April 2010 rating decision, the RO found clear and unmistakable error in the assigned effective date for headaches and awarded an earlier effective date of September 27, 2007.  By the way of a November 2013 rating decision, the RO increased the assigned rating for headaches to 10 percent disabling, effective from September 27, 2007.  As the Veteran did not express satisfaction with this decision, and the maximum possible benefit was not awarded, the issue remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

On his substantive appeal, VA Form-9, the Veteran indicated his desire to testify before a member of Board via a videoconference hearing from the RO.  He was scheduled for such a hearing in July 2014, but he failed to report without explanation.  The Veteran's request for a Board hearing is considered withdrawn.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.


FINDINGS OF FACT

1.  In a January 2014 correspondence, the Veteran stated his desire to withdraw his claim for entitlement to service connection for diabetes mellitus. 

2.  In a January 2014 correspondence, the Veteran stated his desire to withdraw his claim for entitlement to service connection for hypertension.

3.  In a January 2014 correspondence, the Veteran stated his desire to withdraw his claim for entitlement to service connection for peripheral neuropathy in both lower extremities.

4.  In a January 2014 correspondence, the Veteran stated his desire to withdraw his claim for entitlement to service connection for peripheral neuropathy in both lower extremities.

5.  In a January 2014 correspondence, the Veteran stated his desire to withdraw his claim for entitlement to service connection for erectile dysfunction.

6.  For the period prior to August 24, 2011, the date of a VA neurologic examination, the Veteran's disability has been manifested by no more than headaches characteristic of prostrating attacks that occur about once every two months, and without indication severe economic inadaptability. 

7.  For the period since August 24, 2011, the Veteran's disability is more accurately evaluated as involving headaches characteristic of prostrating attacks occurring at least twice a month, but without indication of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2013).

2.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2013).

3.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for peripheral neuropathy in both lower extremities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2013).

4.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for peripheral neuropathy in both upper extremities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2013).

5.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2013).

6.  The criteria for the award of an initial evaluation in excess of 10 percent prior to August 24, 2011, have not been met, but since then, an evaluation of 30 percent, and not higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the initial evaluation following the grants of service connection for headaches.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  No additional discussion of the duty to notify is therefore required.

VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  The Board acknowledges that the VA medical records show that the Veteran sought private emergency medical treatment for his headache disability in 2012 or 2013, to include obtaining a CT head scan.  However, the Veteran has not sought VA's assistance to obtain those records, despite VA's request for the Veteran to provide information on any outstanding records of pertinent.  See November 2013 supplemental statement of the case (SSOC).  The United States Court of Appeals for Veterans' Claims (Court) has held that the duty to assist is not a one way street and that an appellant must do more that passively wait for assistance when he has information essential to his claim.  Wood v. Derwinski, 1 Vet. App. 190 (1990). Furthermore, the Board notes that the contemporaneous VA medical records contain the Veteran's reported history of that private treatment as well as the negative findings from the CT head scan.  The Board finds that a remand to seek these private treatment records are not necessary for the adjudication of this claim. 

VA has provided the Veteran with three compensation examinations dated in April 2008, August 2011, and October 2013.  In each of the VA medical report, the examiners identified the nature and evaluated the severity of the Veteran's disability.  The examination reports are adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).


2.  Increased Rating 

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  

The Veteran's headache disability has been evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraine headaches.  Under that diagnostic code, migraines with infrequent attacks warrant a 0 percent rating.  Migraines with characteristic prostrating attacks averaging one in two-months over the last several months warrant a 10 percent rating.  Migraines with characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a. 

The term "prostrating attack" is not defined in regulation or case law.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999)(quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  However, prostration can be defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1523 (30th ed. 2003).

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  

In this case, the Veteran seeks higher initial disability ratings for his migraine headaches.  Currently, his migraine disability has been assigned a 10 percent evaluation.  A review of the evidence of record shows the Veteran underwent three VA examinations during the period under appeal.  The record also reflects that during this period, the Veteran has received treatment for symptomatology associated with his disability and he has provided lay statements regarding the severity of his disability.

The Veteran filed his claim for entitlement to service connection for headaches as residuals of head injury in September 2007.  He was afforded a VA general medical examination in April 2008.  That examination report shows that the Veteran complained of "headaches off and on occurring every couple of months" with pain located in the frontal area and that was throbbing in nature with a severity of 5 out of 10.  He denied any symptoms of nausea, vomiting, light or noise sensitivity during headache episodes. Clinical examination revealed normal cranial nerves II to XII.  The VA examiner felt that the Veteran did not describe symptoms that met the diagnostic criteria for tension or migraine.  

On his July 23, 2008 notice of disagreement, the Veteran stated that he suffered from headaches several times a month and he takes over-the-counter medication, which provides him with relief.  A July 29, 2008 VA treatment shows that the Veteran complained of increased symptoms that were "like migraines" and his over-the-counter medication no longer worked.  On his June 2010 substantive appeal, the Veteran stated that he experienced "debilitating" headaches at least once a month and he experienced mild headaches constantly.  

The Veteran underwent a VA neurologic examination in August 2011.  That examination report shows diagnoses of migraine and tension headaches.  The examiner noted that the Veteran current complained of more frequent headaches than in 2007, but the Veteran reported that his symptoms have been unchanged for the past 25 years.  The Veteran complained of headache pain located in the frontal region that was pulsating and throbbing in nature, with sensitivity to sound during headache episodes that lasted less than a day.  It was noted that the Veteran reported experiencing non-migraine headache with characteristic of prostrating attacks more frequent than once per month, but not manifested by very frequent prostrating and prolonged non-migraine headaches.  The VA examiner concluded that the Veteran's headaches impacted his ability to work and made it difficult for him to work during severe headache attacks.  

Subsequent VA treatment records show that the Veteran continued to take medication for his headaches.  An August 2013 VA treatment record shows that the Veteran complained of headaches 2 to 3 times a week that involved sharp pain of 10 out 10 and over-the-counter medication was no longer working.  It was noted that the Veteran had previously sought emergency private treatment for increased symptoms, but he reported that a head CT scan revealed no abnormalities. 

The Veteran underwent his most recent VA neurologic examination in October 2013.  That examination report shows diagnosis of migraine, to include migraine variants.  The Veteran reported that his headaches were about the same but he had a few which have been "kind of severe".  He reported that he had previously sought emergency treatment for his headache episode and he continued to take medication for migraine headaches.  He reported that he generally experiences attacks of migraine headaches manifested by pulsating and throbbing pain and light sensitivity that were prostrating in nature about once every two months, which last up to one or two hours if he takes medication and can last up to 6 to 8 hours if he does not take medication.  He described his headaches occurring in the frontal area.   It was noted that the Veteran did not experience very frequent prostrating and prolonged attacks and his headaches did not impact his ability to work.   

At the onset, the Board notes that there is variation in the severity of the Veteran's symptoms due to his migraine disability during the appeal period, the medical evidence demonstrates that his symptomatology worsened as of the date of the August 24, 2011 VA examination.  As such, the Board finds that the Veteran's disability does not support an evaluation in excess of 10 percent prior to August 24, 2011, but as of that date, his symptomatology worsened and more consistent with the criteria associated with a 30 percent evaluation; "staged" ratings are warranted.   38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  

Again, under Diagnostic Code 8100 for migraine headaches, a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two-months over the last several months; a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum, 50 percent rating, is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic.  38 C.F.R. § 4.124a.  

Period Prior to August 24, 2011 

Based on a review of the evidence of record prior to August 24, 2011, the Veteran's headache disability has been manifested by no more than attacks occurring once every couple of months, without symptoms of nausea, vomiting or sensitivity to light and noise.  This symptomatology does not support the assignment of an evaluation in excess of 10 percent for the Veteran's service-connected headaches.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100. 

While the Veteran reports that he experienced more frequent headaches, at no point prior to the August 2011 VA medical examination, has a medical professional described the Veteran's headaches as prostrating in nature.   Notably, in his July 2008 notice of disagreement and June 2010 substantive appeal, the Veteran reported that he experienced headaches more than once a month.  He even described these headaches as "debilitating"; however, the contemporary medical evidence does not show that the Veteran sought treatment for headaches characterized as prostrating in nature on more frequently than once every other month.  Moreover, the Veteran has never described symptoms that required more than medication for relief.  He has not described his headache attacks as involving symptoms indicative of "extreme exhaustion" that would be suggestive of prostrating attacks.   

In any event, there is no evidence of record to support a rating of 30 percent because, although the Veteran experienced frequent headache attacks, they were not characteristic prostrating attacks occurring on an average of once a month over the last several months.  As such, the preponderance of the probative medical and other evidence of record is against the claim for an initial evaluation in excess of 10 percent for headaches prior to August 24, 2011.  

Period Since August 24, 2011

As of the date of the August 24, 2011 VA examination report, the evidence of record demonstrates that the Veteran's symptomatology has worsened.  Collectively, the aforementioned medical evidence reflects since August 24, 2011, the Veteran reported suffering from prostrating headache attacks that occurred about once a month.  When these attacks occur, they can last up to two hours and required medication, and when medication was unavailable, they can last up to 8 hours, according to the Veteran, but never last an entire day.  Such symptomatology is consistent with the criteria associated with a 30 percent evaluation for migraine headaches under Diagnostic Code 8100.  

As the evidence of record shows that since August 24, 2011, the Veteran experiences at least one prostrating headache attack per month, it supports an evaluation of 30 percent under the criteria for Diagnostic Code 8100.  See 38 C.F.R. § 4.124a.  

At no point does the Board find that the Veteran's migraine headaches are of such severity that they fall within the criteria for assignment of a 50 percent evaluation.  While his headaches occur at least twice a month, there is no indication that these headaches have resulted in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability as required by VA regulation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  This level of severity of migraine headaches has not been demonstrated in any of the three VA examination histories or the Veteran's outpatient treatment records. 

Given that the criteria for a lesser 30 percent rating involves characteristic prostrating attacks once per month, the Board interprets "very frequent" as meaning greater than once per month.  Here, the Veteran experiences about one or two attacks a month - such frequency cannot be characterized as "very frequent".  While he does describe experiencing more frequent mild headaches, these are not characteristic of prostrating attacks needed to support a higher evaluation. 

The Board acknowledges that the August 2013 VA treatment record indicates that the Veteran experienced more frequency attacks (2 to 3 times a week) of increased severity (up to level 10) of his headaches.  However, the treatment records prior to that August 2013 VA treatment record, and the subsequent October 2013 VA examination report, does not show such frequency of the severe headaches decreased.  The report of increased frequency at the time of the August 2013 VA treatment record is inconsistent with the other contemporaneous medical evidence and does not represent a permanent increase in the Veteran's service-connected migraine headaches, and that they did not represent a permanent increase in his disability.  See Jensen v. Brown, 4 Vet. App. 304, 306- 307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In addition, there is no indication that the Veteran's migraine headache disability is productive of severe economic inadaptability.  The Veteran has not asserted that the severity of his headache disability affects his ability to work.  While the August 2011 VA examiner felt that the Veteran's headache episodes made it difficult for him to work, it cannot be said that the severity rises to the level of severe economic inadaptability which by definition would entail drastic reduction in employment prospects or bordering on unemployment.  The fact remains that there is substantial retained occupational capacity, which under the rating standard that is applied corresponds to less than a 50 percent disability evaluation. 

Since August 24, 2011, the Veteran's headache disability is manifested by prostrating headache attacks that occur at least once a month, but without resulting in severe economic inadaptability.  When applied under the rating criteria, the Veteran's disability does not more closely approximate a 50 percent disability evaluation at any point during the period under appeal.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Therefore, based on the overall evidence of record, the Board finds that the Veteran's disability was manifested by prostrating headache attacks at least once a month, but was not productive of severe economic inadaptability.  Accordingly, he meets the criteria for a 30 percent disability rating, and no higher, for the period since August 24, 2011.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Extra-Schedular Considerations

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's migraine headache disability presents such an exceptional disability picture that the applicable schedular criteria are inadequate.  Rather, the VA schedular criteria under Diagnostic Code 8100 already takes into account the frequency and severity of migraine headache episodes, as well as the level of occupational disruption that this condition may bring about.  There is no indication of alleged or observed symptomatology of the Veteran's headache condition that is not already generally recognized through the existing rating criteria.  As his symptomatology is contemplated by the rating schedules, referral for extraschedular consideration is not appropriate here.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service-connected for anxiety disorder, coronary artery disease, tinnitus, and bilateral hearing loss.  His symptomatology, to include mild occupational and social impairment, reduced, metabolic equivalent, and difficulty hearing conversations, are adequately addressed by the current assigned evaluations under the rating schedules.  In this case, there are no additional symptoms or manifestations of these disabilities that have not been taken into account by his assigned disability ratings.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.    See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).


In short, the rating criteria contemplated not only his symptoms but the severity of service-connected disabilities as are reflected by the currently assigned disability ratings.  Therefore, as the currently assigned ratings are adequate, analysis of the next step of whether an exceptional disability picture is presented is not for consideration and referral for extraschedular consideration is not warranted.

Total Disability Rating Based Upon Individual Unemployability (TDIU) 

The Board also notes that this case does not raise a claim of entitlement to a TDIU. The Court of Appeals for Veterans Claims (Court) has recently held that a request for entitlement to a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, although the August 2011 VA examiner felt that the severity of the Veteran's headache disability impacts his ability to work during severe headache episodes, the Veteran has not asserted and the evidence of record does not, the Veteran's headache disability renders him unemployable. 

3.  Dismissal of Claims 

The Board notes the ability to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012). Withdrawal may be made by the Veteran or by his authorized representative.  Id. 

The record reflects that the Veteran perfected timely appeals of the July 2008 rating decision that denied entitlement to diabetes mellitus, hypertension, peripheral neuropathy in both upper and lower extremities, and erectile dysfunction.  Thereafter, in a January 2014 written statement, the Veteran expressed his desire to withdraw the claims from appellate review.  The Board finds that this statement qualifies as a valid withdrawal of the issues.  See 38 C.F.R. § 20.204 (b).

In view of the Veteran's expressed desire, the Board concludes that further actions with regard to the issues are not appropriate.  The Board does not have jurisdiction over the withdrawn claims.  As such, the issues are dismissed.


ORDER

The appeal, concerning entitlement to service connection for diabetes mellitus, is dismissed.

The appeal, concerning entitlement to service connection for hypertension, is dismissed.
The appeal, concerning entitlement to service connection for peripheral neuropathy in both lower extremities, is dismissed.

The appeal, concerning entitlement to service connection for peripheral neuropathy in both upper extremities, is dismissed.

The appeal, concerning entitlement to service connection for erectile dysfunction, is dismissed.

Entitlement to initial evaluation in excess of 10 percent for headache disability prior to August 24, 2011. 

Entitlement to an evaluation of 30 percent, and not higher, for headache disability since August 24, 2011, is granted. 



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


